        Case 2:10-cr-00418-GMN-PAL Document 87 Filed 11/10/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Craig Joseph White

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:10-cr-00418-GMN-PAL

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   CRAIG JOSEPH WHITE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Craig Joseph White,
21   that the Revocation Hearing currently scheduled on November 18, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties have reached a proposed resolution. The defendant has requested the
25   additional time to allow him to stay in custody at Nevada Southern Detention Center through
26
        Case 2:10-cr-00418-GMN-PAL Document 87 Filed 11/10/20 Page 2 of 3




 1   the holidays, if the Court accepts the proposed resolution, through most of the parties’ proposed
 2   sentence.
 3          2.      The defendant is in custody and agrees with the need for the continuance.
 4          3.      The parties agree to the continuance.
 5          This is the second request for a continuance of the revocation hearing.
 6          DATED this 10th day of November, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10      /s/ Kathryn C. Newman                           /s/ Brian Y. Whang
      By_____________________________                 By_____________________________
11    KATHRYN C. NEWMAN                               BRIAN Y. WHANG
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:10-cr-00418-GMN-PAL Document 87 Filed 11/10/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:10-cr-00418-GMN-PAL
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     CRAIG JOSEPH WHITE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, November 18, 2020 at 10:00 a.m., be vacated and continued to January 20,
12   2021, at the hour of 12:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro.
13          DATED this ___
                       10 day of November, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
